Opinion by
Judge Lindsay:
Sacra’s claim for $188.25 is fully proved in exact accordance with law. The verification by Sacra shows that it should be credited by $50. The amended report of the commissioner, setting up a credit of $180.96, should have been disregarded. The items are not set out, and no proof supporting said credit or any part of it, is reported.
It was not necessary that Sacra should except tO' this amended report. The confirmation of a master’s report in a case of this sort is merely interlocutory. Judgment reversed and cause remanded with instructions to allow Sacra’s claim, subject to a credit of $50.00.